In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Weinstein, J.), dated May 26, 2006, which, upon a fact-finding order of the same court dated April 12, 2006, made upon the appellant’s admission, finding that the appellant committed acts, which, if committed by an adult, would have constituted the crime of criminal possession of a weapon in the fourth degree, adjudged him to be a juvenile delinquent and placed him in the custody of the Office of Children and Family Services for a period of 12 months with credit for time spent in detention.
Ordered that the order of disposition is affirmed, without costs or disbursements.
The Family Court has broad discretion in entering dispositional orders (see Matter of Rudolph S., 13 AD3d 459, 460 [2004]; Matter of Jarel S., 282 AD2d 681, 682 [2001]; Matter of Tristan W., 258 AD2d 585, 586 [1999]). Here, the Family Court carefully considered alternatives to the appellant’s placement, consistent with his best interests and the need for the protection of the community, and properly exercised its discretion in placing the appellant in the custody of the Office of Children and Family Services in a nonsecure facility for a period of 12 months with credit for time spent in detention (see Matter of Benjamin J., 10 AD3d 608, 609 [2004]). Based upon the serious nature of the crime, the recommendation by Mental Health Services psychologist, and the appellant’s school records, including his prior suspensions from school, the Family Court properly found that the “least restrictive [dispositional] alternative” was the subject placement (see Family Ct Act § 352.2 [2] [a]). Crane, J.P., Rivera, Goldstein and Balkin, JJ., concur.